  Case: 6:21-cv-00130-JMH Doc #: 8 Filed: 09/03/21 Page: 1 of 4 - Page ID#: 29



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION at LONDON

MICHAEL C. FOWLER,                       )
                                         )
      Petitioner,                        )        Civil No. 6: 21-130-JMH
                                         )
V.                                       )
                                         )
UNITED STATES OF AMERICA,                )            MEMORANDUM OPINION
                                         )                AND ORDER
      Respondent.                        )
                                         )

                                       ***
      Michael   Fowler,      an   inmate     at    the    Federal    Correctional

Institution—Manchester       in   Manchester,         Kentucky,     seeks   habeas

relief pursuant to 28 U.S.C. § 2241.              [R. 1.]. Consistent with the

Court’s prior Order [see R. 6], Fowler has now paid the filing fee

required to proceed in this matter. [R. 7.]. His claims are thus

before the Court for review. Upon the Court’s initial screening,

a § 2241 petition will be denied “if it plainly appears from the

petition and any attached exhibits that the petitioner is not

entitled to relief.”       Rule 4 of the Rules Governing § 2254 Cases

in   the   United   States    District       Courts      (applicable   to   § 2241

petitions pursuant to Rule 1(b)). For the reasons that follow,

Fowler’s petition will be DISMISSED.

      In 2018, Michael Fowler pled guilty to participating in a

conspiracy to distribute methamphetamine, and he was subsequently

sentenced to one hundred fifty-one months of imprisonment. United

States v. Fowler, Case No. 1:17-cr-10024-JDB (W.D. Tenn. 2017), at
  Case: 6:21-cv-00130-JMH Doc #: 8 Filed: 09/03/21 Page: 2 of 4 - Page ID#: 30



R.   166   therein.   Fowler    is    now   incarcerated    at   the   Federal

Correctional Institution—Manchester in Manchester, Kentucky.

      In his section 2241 petition, which he filed in the Eastern

District of Kentucky, Fowler states that the Alcorn County Circuit

Court in the state of Mississippi issued a warrant against him in

2016. [R. 1 at 2.]. Fowler claims that he filed a motion to dismiss

the warrant with a Mississippi court in October 2020, to which a

response was due in twenty days; however, Fowler has yet to receive

any such response. [Id. at 5.]. Fowler further states that the

unresolved    Mississippi      case    is    impacting     his    ability        to

participate in the Residential Drug Assistance Program (“RDAP”) at

FCI-Manchester. [Id. at 6-7.]. In his request for relief, Fowler

writes:

      I would like to either have the charges dismiss[ed] or
      to plead guilty without coming to Mississippi Court and
      have the time run in with my federal sentence starting
      8/2016 with no fines at all. And have this completed in
      a timely manner.

[Id. at 7.]

      Upon review, this Court is unable to grant Fowler the relief

he seeks. As an initial matter, Fowler provides no authority for

the proposition that this Article III court can or should litigate

a criminal matter in a Mississippi state court on his behalf. If

there is a problem with Fowler’s pending case in Mississippi, he

should file an appeal in that matter or otherwise seek relief from

that court for the delay. Furthermore, because Fowler is not

                                       2
  Case: 6:21-cv-00130-JMH Doc #: 8 Filed: 09/03/21 Page: 3 of 4 - Page ID#: 31



challenging his present confinement, United States Supreme Court

and Sixth Circuit          precedent indicate that          the matter is not

properly before the Eastern District of Kentucky in the first

instance.

       In Gilmore v. Ebbert, 895 F.3d 834 (6th Cir. 2018), the Sixth

Circuit Court of Appeals addressed the appropriate location for

the    litigation     of   a   petitioner’s      attempted      claim    under    the

Interstate     Agreement       on   Detainers    Act.   While    Fowler    has    not

explicitly invoked that Act in his habeas petition, it is clear

that    he   takes    issue     with    a   matter   pending    against     him    in

Mississippi, not Kentucky. The rationale set forth in Gilmore,

therefore, applies.

       A   habeas    petitioner       “ordinarily    must   name   his    immediate

custodian at the time of filing,” which is “the warden of the

facility where the respondent is being held.” Gilmore, 895 F.3d at

837 (quoting Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004)).

Although Fowler failed to name his current warden and instead

listed the United States as the Respondent, Fowler attempted to

comply with this rule by filing his petition in the Eastern

District of Kentucky, his district of incarceration. However, the

usual rule does not apply when a habeas petitioner “challenges

something     other    than     his    present   physical    confinement.”        Id.

(quoting Rumsfeld, 542 U.S. at 438).



                                            3
  Case: 6:21-cv-00130-JMH Doc #: 8 Filed: 09/03/21 Page: 4 of 4 - Page ID#: 32



     In the present case, Fowler alleges that Mississippi, not the

Federal Bureau of Prisons, is violating his rights and holding him

in unlawful custody. While Mississippi’s action (or lack thereof)

against    him   may   ultimately   impact    his   incarceration      at    FCI-

Manchester (i.e., his ability to participate in the RDAP program),

Fowler’s complaint is ultimately against Mississippi, not the

manner in which the Bureau of Prisons is carrying out his federal

sentence at FCI-Manchester. In such a situation, Gilmore clarifies

that Fowler “must sue the state court that exercises legal control

with respect to the challenged custody.” Id. (internal quotation

marks and citation omitted). That means that in the present case,

Fowler’s remedy lies not with Kentucky but Mississippi. See id.

     Because the Court is unable to give Fowler the relief he

seeks, the Court will dismiss his petition. However, the dismissal

will be without prejudice so that Fowler may pursue his claims

against the appropriate Respondent in Mississippi if he so desires.

Being otherwise sufficiently advised, the Court hereby ORDERS as

follows:

     1.     Fowler’s    claims    pursuant    to    28   U.S.C.   §   2241    are

DISMISSED WITHOUT PREJUDICE;

     2.     This case is CLOSED and STRICKEN from the docket; and

     3.     Judgment will be entered contemporaneously herewith.

     This the 3rd day of September, 2021.



                                       4
